Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being
considered by the examiner.
Response to Arguments and Amendments
	The amendment filed on June 09, 2022 has been entered. Claims 1-18 remain pending in the application.
	The applicant amends claims 1, 2, 4, and 5 as previously discussed in an interview on June 03, 2022. The examiner agrees that the applicant’s amendments to the claims have overcome the 35 U.S.C. 102 rejection set forth in the previous office action.
	The applicant also adds new claims 6-18.
Applicant’s arguments with respect to the 35 U.S.C. 102 rejections for claims 1-5 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas (U.S. Publication No. 20120128134) in view of Brown (U.S. Patent No. 9881178).
Regarding claim 1, Pappas discloses a communication transmitting apparatus, comprising ([0009] - In one embodiment, a job instruction is transmitted from an application server to a turret via a communications network):
a storage unit configured to store tone data that is unique, the tone data being generated by digitizing sound having a unique frequency ([0099] - The diagnostics controller 105 assigns each turret a narrowband audio test tone having a unique frequency that is not harmonically related to the test tones of each other turret. In this way, potential interference caused by speakers of nearby turrets is mitigated. In one embodiment, the diagnostics controller 105 stores a table of turrets and corresponding test tone frequencies in the database 108 or 109. The loopback test may be a short-term test or a long-term test);
an adding unit, including one or more processors, configured to add the stored tone data to the voice data transmitted froma  telephone to generate addition data ([0089] - Turret 701 transmits voice data packets to turret 703 via the network 702);
an arithmetic processing unit configured to convert a format of the addition data according to a prescribed specification that is determined in advance to generate converted data including the voice data as converted voice data and the tone data as converted tone data ([0089] - Turret 701 performs measurements on the received voice data, determines test results 704, and transmits the test results 704 to the application server 103);
a separating unit, including one or more processors, configured to separate the converted tone data from the converted data ([0029] - The data service 107 serves as an interface between the diagnostics controller 105 and the inventory and diagnostics data databases 108 and 109. Although the inventory data base 108 and the diagnostics data database 109 are described as being separate, embodiments in which the databases are combined are contemplated);
and a comparison determination unit configured to determine:
there is no quality degradation of the converted voice data after the conversion when the tone data added to the voice data before the conversion is performed by the arithmetic processing unit is identical to the converted tone data separated by the separating unit after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103),
and there is quality degradation of the converted voice data after the conversion when the tone data added to the voice data before the conversion is performed by the arithmetic processing unit is different than the converted tone data separated by the separating unit after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103).
However, Pappas does not disclose a telephone connected at a transmission side of the communication transmitting apparatus;
a separating unit configured to transmit the converted voice data to a telephone connected at a reception side of the communication transmitting apparatus;
and voice data transmitted from the telephone connected at the transmission side.
Brown does teach a telephone connected at a transmission side of the communication transmitting apparatus (Col 4, Rows 38-41 – caller 115 can use handset 116 to send a communication across a digital transmission line 117, such as a T-1 line, to the call center telephone switch 150);
a separating unit configured to transmit the converted voice data to a telephone connected at a reception side of the communication transmitting apparatus (Figure 6 - RECEIVE AT A CALL CENTER AN INPUT COMMUNICATION ORIGINATING FROM A TELEPHONE CALLER AND COMPRISING PERSONALLY IDENTIFIABLE INFORMATION (PII) DATA);
and voice data transmitted from the telephone connected at the transmission side (Col 4, Rows 38-41 – caller 115 can use handset 116 to send a communication across a digital transmission line 117, such as a T-1 line, to the call center telephone switch 150).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Pappas to include the teaching of Brown in order to implement a telephone connected at a transmission side of the communication transmitting apparatus; a separating unit configured to transmit the converted voice data to a telephone connected at a reception side of the communication transmitting apparatus; and voice data transmitted from the telephone connected at the transmission side. Doing so allows a computer to suppress a portion of the received data without requiring a physical interrupt of the input communication so that the data is not conveyed to a call center agent or to a computer of the call center agent (Brown Col 1, Rows 25-29).
Regarding claim 2, Pappas discloses a communication transmitting apparatus, comprising ([0009] - In one embodiment, a job instruction is transmitted from an application server to a turret via a communications network):
a storage unit configured to store tone data that is unique, the tone data being generated by digitizing sound having a unique frequency ([0099] - The diagnostics controller 105 assigns each turret a narrowband audio test tone having a unique frequency that is not harmonically related to the test tones of each other turret. In this way, potential interference caused by speakers of nearby turrets is mitigated. In one embodiment, the diagnostics controller 105 stores a table of turrets and corresponding test tone frequencies in the database 108 or 109. The loopback test may be a short-term test or a long-term test);
an adding unit, including one or more processors, configured to add the tone data stored to the voice data transmitted from a first telephone to generate addition data ([0089] - Turret 701 transmits voice data packets to turret 703 via the network 702);
an arithmetic processing unit including an echo cancelling unit configured to cancel an22NTT5155PCT/JP2019/005107 echo component superimposed on the voice data in the addition data and a codec conversion unit configured to convert the addition data to be input to the echo cancelling unit into data in a data format processable in echo component cancellation processing of the echo cancelling unit and convert a format of the addition data output from the echo cancelling unit, according to the prescribed specification determined in advance, to generate converted data including the voice data as converted voice data and the tone data as converted tone data; ([0041] - The audio processor 203 processes audio signals on the turret 200. Example audio processing functions executed by the audio processor 203 include performing… acoustic echo cancellation… [0089] - Turret 701 performs measurements on the received voice data, determines test results 704, and transmits the test results 704 to the application server 103);
a separating unit, including one or more processors, configured to separate the tone data from the converted data ([0029] - The data service 107 serves as an interface between the diagnostics controller 105 and the inventory and diagnostics data databases 108 and 109. Although the inventory data base 108 and the diagnostics data database 109 are described as being separate, embodiments in which the databases are combined are contemplated);
and a comparison determination unit configured to determine: 
there is no quality degradation of the converted voice data after the conversion when the tone data added to the voice data before the conversion is performed by the arithmetic processing unit is identical to the converted tone data separated by the separating unit after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103),
and there is quality degradation of the converted voice data after the conversion when the tone data added to the voice data before the conversion is performed by the arithmetic processing unit is different than the converted tone data separated by the separating unit after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103).
However, Pappas does not disclose a separating unit configured to transmit the converted voice data to a second telephone;
and voice data transmitted from the first telephone.
Brown does teach a separating unit configured to transmit the converted voice data to a second telephone (Figure 6 - RECEIVE AT A CALL CENTER AN INPUT COMMUNICATION ORIGINATING FROM A TELEPHONE CALLER AND COMPRISING PERSONALLY IDENTIFIABLE INFORMATION (PII) DATA);
and voice data transmitted from the first telephone (Col 4, Rows 38-41 – caller 115 can use handset 116 to send a communication across a digital transmission line 117, such as a T-1 line, to the call center telephone switch 150).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Pappas to include the teaching of Brown in order to implement a separating unit configured to transmit the converted voice data to a second telephone; and voice data transmitted from the first telephone. Doing so allows a computer to suppress a portion of the received data without requiring a physical interrupt of the input communication so that the data is not conveyed to a call center agent or to a computer of the call center agent (Brown Col 1, Rows 25-29).
Regarding claim 3, Pappas in view of Brown teaches all aforementioned limitations of claim 2. Pappas discloses the communication transmitting apparatus, wherein: the echo cancelling unit includes an echo cancellation component cancelling unit configured to cancel an echo cancellation component added to the tone data in the addition data during the cancellation of the echo component ([0098] - When the audio processor 203 is operating in any of the three loop back modes, the audio processor 203 automatically bypasses audio functions that would interfere with loopback testing, Such as side tone generation and acoustic echo cancellation).
Regarding claim 4, Pappas discloses a voice quality determination method for a communication transmitting apparatus, connected between telephones, for performing arithmetic processing for converting voice data related to voice and sound other than voice input through a telephone into converted data conforming to a prescribed specification, the communication transmitting apparatus including a storage unit configured to store tone data that is unique, the tone data being generated by digitizing sound having a unique frequency, the voice quality determination method comprising ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103. [0099] - The diagnostics controller 105 assigns each turret a narrowband audio test tone having a unique frequency that is not harmonically related to the test tones of each other turret. In this way, potential interference caused by speakers of nearby turrets is mitigated. In one embodiment, the diagnostics controller 105 stores a table of turrets and corresponding test tone frequencies in the database 108 or 109. The loopback test may be a short-term test or a long-term test. [0129] - This channel 1126 carries signals 1128 and can be implemented using wire or cable, fiber optics, a telephone line, a cellular link, a radio frequency (RF) link and other communications channels):
adding the stored tone data stored to the voice data transmitted from the telephone to generate addition data ([0089] - Turret 701 transmits voice data packets to turret 703 via the network 702);
converting a format of the addition data according to the prescribed specification to generate converted data including the voice data as converted voice data and the tone data as converted tone data; separating the converted tone data from the converted data ([0029] - The data service 107 serves as an interface between the diagnostics controller 105 and the inventory and diagnostics data databases 108 and 109. Although the inventory data base 108 and the diagnostics data database 109 are described as being separate, embodiments in which the databases are combined are contemplated. [0089] - Turret 701 performs measurements on the received voice data, determines test results 704, and transmits the test results 704 to the application server 103);
determining there is no quality degradation  when the tone data added to the voice data before the conversion is identical to the converted tone data separated after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103);
and determining there is quality degradation when the tone data added to the voice data before the conversion is different than the converted tone data separated after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predeter mined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103).
However, Pappas does not disclose voice input through one of the telephones where the voice data is input;
and transmitting the converted voice data to another of the telephones configured to output the converted voice data.
Brown does teach voice input through one of the telephones where the voice data is input (Col 4, Rows 38-41 – caller 115 can use handset 116 to send a communication across a digital transmission line 117, such as a T-1 line, to the call center telephone switch 150);
and transmitting the converted voice data to another of the telephones configured to output the converted voice data (Col 4, Rows 38-41 – caller 115 can use handset 116 to send a communication across a digital transmission line 117, such as a T-1 line, to the call center telephone switch 150).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Pappas to include the teaching of Brown in order to implement voice input through one of the telephones where the voice data is input; and transmitting the converted voice data to another of the telephones configured to output the converted voice data. Doing so allows a computer to suppress a portion of the received data without requiring a physical interrupt of the input communication so that the data is not conveyed to a call center agent or to a computer of the call center agent (Brown Col 1, Rows 25-29).
Regarding claim 5, Pappas discloses a voice quality determination method for a communication transmitting apparatus, connected between telephones, for performing arithmetic processing for converting voice data related to voice and sound other than voice input through a telephone into converted data conforming to a prescribed specification, the communication transmitting apparatus including a storage unit configured to store tone data that is unique, the data being generated by digitizing sound having a unique frequency, the voice quality determination method comprising (0095] - The diagnostics execution agent 120 compares the amplitude response to predeter mined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103. [0099] - The diagnostics controller 105 assigns each turret a narrowband audio test tone having a unique frequency that is not harmonically related to the test tones of each other turret. In this way, potential interference caused by speakers of nearby turrets is mitigated. In one embodiment, the diagnostics controller 105 stores a table of turrets and corresponding test tone frequencies in the database 108 or 109. The loopback test may be a short-term test or a long-term test. [0129] - This channel 1126 carries signals 1128 and can be implemented using wire or cable, fiber optics, a telephone line, a cellular link, a radio frequency (RF) link and other communications channels):
adding the tone data stored to the voice data transmitted from the telephone to generate addition data ([0089] - Turret 701 transmits voice data packets to turret 703 via the network 702);
converting the addition data of which an echo component is not cancelled yet, into data of a data format processable in cancellation processing for cancelling the echo component superimposed on the voice data in the addition data; cancelling the echo component ([0041] - The audio processor 203 processes audio signals on the turret 200. Example audio processing functions executed by the audio processor 203 include performing… acoustic echo cancellation… [0089] - Turret 701 performs measurements on the received voice data, determines test results 704, and transmits the test results 704 to the application server 103);
converting a format of the addition data after the cancelling of the echo component, according to the prescribed specification, to generate converted data including the voice data as converted voice data and the tone data as converted tone data ([0029] - The data service 107 serves as an interface between the diagnostics controller 105 and the inventory and diagnostics data databases 108 and 109. Although the inventory data base 108 and the diagnostics data database 109 are described as being separate, embodiments in which the databases are combined are contemplated. [0089] - Turret 701 performs measurements on the received voice data, determines test results 704, and transmits the test results 704 to the application server 103);
separating the converted tone data from the converted data ([0029] - The data service 107 serves as an interface between the diagnostics controller 105 and the inventory and diagnostics data databases 108 and 109. Although the inventory data base 108 and the diagnostics data database 109 are described as being separate, embodiments in which the databases are combined are contemplated);
determining there is no quality degradation when the tone data added to the voice data before the conversion is identical to the converted tone data separated after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103);
and determining there is quality degradation when the tone data added to the voice data before the conversion is different than the converted tone data separated after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103).
However, Pappas does not disclose voice input through a first one of the telephones where the voice data is input;
voice data transmitted from the first one of the telephones;
and transmitting the converted voice data to another one of the telephones.
Brown does teach voice input through a first one of the telephones where the voice data is input (Col 4, Rows 38-41 – caller 115 can use handset 116 to send a communication across a digital transmission line 117, such as a T-1 line, to the call center telephone switch 150);
voice data transmitted from the first one of the telephones (Col 4, Rows 38-41 – caller 115 can use handset 116 to send a communication across a digital transmission line 117, such as a T-1 line, to the call center telephone switch 150);
and transmitting the converted voice data to another one of the telephones (Col 4, Rows 38-41 – caller 115 can use handset 116 to send a communication across a digital transmission line 117, such as a T-1 line, to the call center telephone switch 150).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Pappas to include the teaching of Brown in order to implement voice input through a first one of the telephones where the voice data is input; voice data transmitted from the first one of the telephones; and transmitting the converted voice data to another one of the telephones. Doing so allows a computer to suppress a portion of the received data without requiring a physical interrupt of the input communication so that the data is not conveyed to a call center agent or to a computer of the call center agent (Brown Col 1, Rows 25-29).
Regarding claim 6, Pappas in view of Brown teaches all aforementioned limitations of claim 5. Pappas disclose the voice quality determination method, wherein the first one of the telephones is an Internet Protocol (IP) telephone and the another one of the telephones is an analog telephone ([0005] - Voice over Internet Protocol (“VoIP), VoIP turret devices; Figure 9 – Gateway T1/E1/Analog 905/906).
Regarding claim 7, Pappas in view of Brown teaches all aforementioned limitations of claim 5. Pappas discloses the voice quality determination method, wherein the first one of the telephones is an analog telephone and the another one of the telephones is an Internet Protocol (IP) telephone ([0005] - Voice over Internet Protocol (“VoIP), VoIP turret devices; Figure 9 – Gateway T1/E1/Analog 905/906).
Regarding claim 8, Pappas in view of Brown teaches all aforementioned limitations of claim 5. Pappas discloses the voice quality determination method, comprising transmitting a determination result based upon the quality degradation ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103).
Regarding claim 9, Pappas in view of Brown teaches all aforementioned limitations of claim 1.
Pappas does not disclose the communication transmitting apparatus, wherein the telephone connected at the transmission side is an Internet Protocol (IP) telephone and the telephone connected at the reception side is an IP telephone.
Brown does teach the communication transmitting apparatus, wherein the telephone connected at the transmission side is an Internet Protocol (IP) telephone and the telephone connected at the reception side is an IP telephone (Col 4, Row 32 – Voice Over IP (VOIP) devices).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Pappas to include the teaching of Brown in order to implement the communication transmitting apparatus, wherein the telephone connected at the transmission side is an Internet Protocol (IP) telephone and the telephone connected at the reception side is an IP telephone. Doing so allows callers to communicate via their respective telephone handsets (Brown Col 4, Rows 30-31).
Regarding claim 10, Pappas in view of Brown teaches all aforementioned limitations of claim 1.
Pappas does not disclose the communication transmitting apparatus, wherein when there is quality degradation of the converted voice data after the conversion, a line connecting the telephone connected at the transmission side and the telephone connected at the reception side is disconnected.
Brown does teach the communication transmitting apparatus, wherein when there is quality degradation of the converted voice data after the conversion, a line connecting the telephone connected at the transmission side and the telephone connected at the reception side is disconnected (Figure 8 - DETERMINE THAT THE INPUT COMMUNICATION INCLUDES PII DATA 804, MUTE A CONNECTION BETWEEN THE TELEPHONE CALLER AND THE CALL CENTER AGENT FOR A PORTION OF THE TIME THAT PII DATA IS ENTERED BY THE TELEPHONE CALLER 806).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Pappas to include the teaching of Brown in order to implement the communication transmitting apparatus, wherein when there is quality degradation of the converted voice data after the conversion, a line connecting the telephone connected at the transmission side and the telephone connected at the reception side is disconnected. Doing so allows a computer to suppress a portion of the received data without requiring a physical interrupt of the input communication so that the data is not conveyed to a call center agent or to a computer of the call center agent (Brown Col 1, Rows 25-29).
Dependent claims 11-18 are analogous in scope to claims 6-10, and are rejected according to the same reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atkinson (U.S. Patent No. 6823302) teaches a real-time quality analyzer for voice and audio signals. Dorr (U.S. Publication No. 20070160124) teaches a modem for communicating data over a voice channel of a communication system. Hodge (U.S. Publication No. 20110286585) teaches a telecommunication call management and monitoring system with voiceprint verification. Howell (U.S. Patent No. 6215992) teaches a universal dictation apparatus and method. Huang (U.S. Patent No. 6370500) teaches a method and apparatus for non-speech activity reduction of a low bit rate digital voice message. Lawson (U.S. Patent No. 9456008) teaches a system and method for processing telephony sessions. Paneth (U.S. Patent No. 4675863) teaches a subscriber RF telephone system for providing multiple speech and/or data signals simultaneously over either a single or a plurality of RF channels. Shaltiel (U.S. Patent No. 10135993) teaches systems and methods for mitigating and/or avoiding feedback loops during communication sessions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658
.
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658